Government contract. A rule to show cause having been duly issued against the plaintiff, upon the plaintiff’s failure to appear, its petition was dismissed and judgment rendered nunc pro twnc as of November 2, 1953, for the defendant on its counterclaim in the sum of $1,062.37, together with interest as provided by law.

Immigration Inspector Pay Cases .

Following the opinions of the Court in Gibney v. United, States, 114 C. Cls. 38, Taylor v. United States, 114 C. Cls. 59, and Ahearn v. United States, 114 C. Cls. 65, upon stipulations of the parties in the cases set forth below, showing the amounts due each of the plaintiffs in accordance with the records of the Director of Immigration and Naturalization, Department of Justice, as extra pay for services performed on Sundays and holidays for the periods and in the amounts mentioned therein; and on motions by the several plaintiffs for judgment, it was ordered that judgments be entered for the respective plaintiffs for the amounts stated in the several stipulations as follows
On October 6, 1953
207-53. Charles L. Cox_i_$144. 87
John O. Mead_ 171.38
Allan A. Shader_ 23. 22